Citation Nr: 0532545	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  04-01 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
20 percent for hypertension.

2.  Entitlement to an initial compensable disability rating 
for chronic sinusitis.

3.  Entitlement to an initial compensable disability rating 
for chronic migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had approximately 23 years of active service from 
June 1971 to July 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified before the 
undersigned at a Travel Board hearing in September 2005.  The 
transcript is associated with the claims folder.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The veteran's hypertension is currently manifested by a 
diastolic pressure predominantly less than 120.

3.  The veteran's chronic sinusitis is currently manifested 
by approximately four non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and stuffiness.

4.  The veteran's chronic migraine headaches are currently 
manifested by less than one prostrating attack over the 
course of two months.



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 20 percent for hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.104, Diagnostic Code 7101 (2005).

2. The criteria for a 10 percent disability rating for 
chronic sinusitis have been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic 
Code 6512 (2005).

3.  The criteria for an initial compensable disability rating 
for chronic migraine headaches have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.124a, Diagnostic Code 8100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A.  § 1155 (West 
2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2005).  A request for an increased rating is to 
be reviewed in light of the entire relevant medical history.  
See generally 38 C.F.R. § 4.1 (2004); Payton v. Derwinski, 1 
Vet. App. 282, 287 (1991).

	1.  Hypertension

The veteran's hypertension is currently rated as 20 percent 
disabling under 38 C.F.R.  § 4.104, Diagnostic Code (DC) 
7101.  Under that code, a 20 percent rating, will be assigned 
with diastolic pressure which is predominantly 110 or more, 
or systolic pressure predominantly 200 or more.  A 40 percent 
rating will be assigned with diastolic pressure predominantly 
120 or more.  A 60 percent rating will be assigned with 
diastolic pressure predominantly 130 or more.  38 C.F.R. § 
4.104, DC 7101 (2005).  

Evidence relevant to the current level of severity of the 
veteran's hypertension includes a July 2002 VA examination.  
Three separate blood pressure readings were recorded at this 
examination: 176/126 sitting, 176/112 standing, and 196/138 
sitting.  

Also of record are private treatment records dated from June 
2001 to November 2003.  These records show the following 
readings: June 2001 - 128/88, September 2002 - 140/92, 
December 2002 - 128/90 and 142/102, January 2003 - 142/90, 
November 2003 - 142/94, August 2004 - 142/96.  

Given the evidence of record, the Board finds that an initial 
disability rating greater than 20 percent for hypertension is 
not warranted.  The available blood pressure readings 
collectively do not satisfy the criteria for the rating of 40 
percent.  While two of the blood pressure readings taken 
during the July 2002 VA examination show diastolic readings 
of 126 and 138 there are eight other readings showing a 
diastolic pressure of less than 120.  These readings do not 
exhibit diastolic pressure predominantly 120 or more.  As a 
whole, the Board must find that the post-service medical 
records do not exhibit diastolic pressure predominantly 120 
or more.  Thus, the criteria for an initial disability rating 
greater than 20 percent for hypertension under DC 7101 have 
not been met.

2.	 Chronic Sinusitis

The veteran's sinusitis is currently rated as non-compensably 
disabling under 38 C.F.R.  § 4.97, DC 6512.  Under that code, 
a noncompensable evaluation is warranted when the sinusitis 
is detected by X-ray only.  A 10 percent evaluation is 
warranted for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is warranted for three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  An incapacitating episode of sinusitis means one 
that requires bed-rest and treatment by a physician.  A 50 
percent rating is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  38 C.F.R. § 4.97, DC 6510 (2005).  

Evidence relevant to the current level of severity of the 
veteran's sinusitis includes a July 2002 VA examination.  At 
the time of the examination, the veteran reported a history 
of sinusitis since 1985.  He stated that he experienced nasal 
congestion, a burning sensation in his nose, postnasal drip, 
and rhinitis.  In 1993, the veteran underwent endoscopic 
bilateral ethmoidectomy, bilateral meteal antrostomy, and 
bilateral intramural cautery of the inferior turbinates.  

Currently, the veteran reported experiencing the same 
symptoms.  He stated that he constantly has the sensation of 
postnasal drip, coughing, and expectorating.  According the 
veteran, his mucous is yellow and has a foul odor.  He stated 
that his symptoms interfere with his ability to work.  He 
also stated that he was presently being treated with 
Guaifenesin and antibiotics with little success.  

X-ray examination revealed right frontal, bilateral maxillary 
sinus disease, possible right maxillary acute sinusitis.  
Physical examination revealed no external deformities of the 
nose.  The septum was midline and the mucous membranes were 
pink and moist.  No purulent discharge was noted.  
Hypertrophy of the left middle turbinate, no lesions, was 
seen.  His frontal and maxillary sinuses were nontender to 
palpation.  Examination of the oral pharynx revealed 
postnasal drip.  The impression was chronic sinusitis and 
postnasal drip.

Also of record are private records dated from November 1994 
through October 2004.  These records show infrequent 
complaints of and treatment for sinusitis.  According to 
these records, the veteran was seen in November 1994 for 
probable acute sinus infection and was treated with 
antibiotics.  The veteran was again treated in August and 
September 1997 but no antibiotics were prescribed.  In May 
1999 a computed tomography (CT) scan revealed bilateral 
maxillary sinusitis with air fluid level in the right 
maxillary sinus consistent with acute sinusitis.  The veteran 
was treated with antibiotics at that time.  

Private treatment reports show that the veteran was treated 
for his sinusitis again in September 2002, March 2003, April 
2003, May 2003, November 2003, and October 2004.  A March 
2003 CT scan revealed an air-fluid level with approximately 
30 percent opacification of the right maxillary sinus.      

Given the evidence of record, the Board finds that a 10 
percent rating is warranted.  Private treatment records show 
that the veteran was treated for four episodes of sinusitis 
in 2004 characterized by headaches and pain.  While there is 
no showing of purulent discharge or crusting at the time, the 
veteran did complain of stuffiness.  Thus, in light of the 
evidence as noted above, the Board concludes that the 
veteran's chronic sinusitis is productive of impairment 
warranting the higher evaluation of 10 percent under DC 6512.

As for the potential for a yet higher rating, the Board notes 
that there is no evidence of three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Thus, a 30 percent rating under DC 6512 is not 
warranted.  Without taking into consideration all of the 
veteran's complaints and the medical evidence of record, the 
10 percent evaluation could not be justified. 

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate sinusitis, consideration of other diagnostic 
codes for evaluating the disability does not appear 
appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by 
analogy, where the rating schedule does not provide a 
specific diagnostic code to rate the disability).  See Butts 
v. Brown, 5 Vet. App. 532 (1993).  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  However, there is no competent evidence that 
the veteran's sinusitis, standing alone, causes marked 
interference with employment or requires frequent 
hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.

3.	 Chronic Migraine Headaches

The veteran's migraine headaches are currently rated under 38 
C.F.R. § 4.12a, DC 8100 as noncompensably disabling.  Under 
that code, migraines are evaluated as follows: 50 percent 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability; 30 
percent with characteristic prostrating attacks occurring on 
an average once a month over last several months; 10 percent 
with characteristic prostrating attacks averaging one in 2 
months over last several months; and noncompensable with less 
frequent attacks. 38 C.F.R. § 4.124a, DC 8100 (DC) (2005).

Evidence relevant to the level of severity of the veteran's 
migraine headaches includes a July 2002 VA neurological 
examination.  At that time of the examination the veteran 
reported severe incapacitating right-sided headaches since 
the late 1970s.  The headaches are always on the right side 
and are associated with nausea, vomiting, and photophobia.  
The veteran stated that he had been treated with numerous 
medications, and currently was taking a beta-blocker, Maxalt, 
and using injectable Toradol for headache.  He stated that he 
had tried Imitrex, but that it gave him chest pain.  The 
veteran also stated that he has at least one severe headache 
per week.  Neurological examination was normal.  The veteran 
indicated that he had at least one computed tomography (CT) 
scan with contrast performed in the past when he had a severe 
headache.  This was reported to him as negative and this 
reading was to assume that his headaches were not secondary 
to a vascular malformation.  The impression was migraine 
headaches, severe, occurring with the frequency of 
approximately once a week.     

Also of record are private treatment reports dated from 
November 1994 to October 2004.  These records primarily show 
treatment for the veteran's service connected hypertension 
and sinusitis.  Such facts provide the basis to grant an 
increase in the veteran's sinusitis, but provide the evidence 
to deny this claim.  They also show some complaints of 
headaches associated with sinusitis.  There is no diagnosis 
of migraine headaches and no indication that the veteran was 
ever prescribed Imitrex.  Even if Imitrex was prescribed, as 
a whole, the Board must find that the post-service medical 
records provide evidence against this claim as they indicate 
a minimal disorder associated with this condition. 

Given the evidence of record, the Board finds that a 
compensable disability rating for the veteran's migraine 
headaches is not warranted.  While the July 2002 VA 
examination shows a diagnosis of chronic migraines, once a 
week, there is no corroboration of these migraines in the 
veteran's private medical records.  Instead, the veteran's 
post-service medical records show occasional complaints of 
headaches associated with sinusitis.        

As was stated earlier, a rating of 10 percent under DC 8100 
requires evidence of characteristic prostrating attacks 
averaging one in 2 months over last several months There is 
no competent medical evidence of any prostrating attacks in 
the veteran's private medical records.  Furthermore, it 
appears that any headaches that the veteran does suffer from 
are associated with his sinusitis for which he has been 
granted a 10 percent disability rating.  Given the 
preponderance of the evidence of record a higher disability 
rating for the veteran's migraine headaches is not warranted.  
38 C.F.R. § 4.7 (2005).
   
Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
October 2001.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson,  19 Vet. App. 103 (2005).  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statement 
of the case (SSOC), he was provided with specific information 
as to why his claim was being denied, and of the evidence 
that was lacking.    

Finally, with respect to element (4), the Board notes that 
the RO's letters, the SOC, and the SSOC generally informed 
the veteran that it was necessary to send any evidence in his 
possession to VA that supports his claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) and 
that was done in this case.  The claims folder contains all 
available service medical records, private medical records, 
and VA examination reports.  The veteran has not identified 
any other outstanding evidence to be obtained.  Accordingly, 
the Board finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA.  See 38 U.S.C.A.  §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial disability rating greater than 20 percent for 
hypertension is denied.

An initial compensable disability rating for chronic migraine 
headaches is denied.

An initial disability rating of 10 percent for chronic 
sinusitis is granted, subject to the regulations governing 
the award of monetary benefits.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


